      Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 1 of 12



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


FACTORY MUTUAL INSURANCE COMPANY
as Subrogee of, NOVARTIS CORPORATION
      Plaintiff,
                                                 No. 18-cv-11700-DLC
v.

SKANSKA USA BUILDING, INC. and
J.C. CANNISTRARO, LLC,

      Defendants.



                         ORDER ON DEFENDANTS’
                     MOTION FOR SUMMARY JUDGMENT


CABELL, U.S.M.J.
I.   INTRODUCTION

     Plaintiff Factory Mutual Insurance Company (“Factory

Mutual”) issued an insurance policy to Novartis Corporation

(“Novartis”) to provide coverage during a construction project.

When loss did occur, Factory Mutual paid on Novartis’ claim and

then brought this subrogation action against the entities it

deemed responsible for the loss, project contractor Skanska USA

Building, Inc. (“Skanska”), and a project subcontractor, J.C.

Cannistraro, LLC (“JCC”).     The defendants move for summary

judgment on the ground that the anti-subrogation doctrine, which

bars an insurer from bringing a subrogation action against its

own insured, bars the plaintiff’s suit against them because they

too are insureds under Factory Mutual’s policy.         (D. 37).       For
       Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 2 of 12



the reasons explained below, the motion for summary judgment is

denied.

II.   RELEVANT FACTS
      Factory Mutual issued an insurance policy (the “Policy”) to

Novartis to provide coverage during Novartis’ construction of a

biomedical research lab in Cambridge, Massachusetts.           (D.38,

Defendant’s Statement of Material Facts (SMF) ¶ 1, 2, Ex. 1).

      The Policy has a “Named Insured” provision which

specifically defines the “Insured” to be “Novartis,” any

Novartis “subsidiary,” or any “partnership or joint venture” in

which Novartis has management control or ownership.

      Pertinent here, the Policy also has a “Property Damage”

provision through which it “also insures the interest of

contractors and subcontractors in insured property. . . to the

extent of the Insured’s legal liability for insured physical

loss or damage to such property.”

      The Policy also has a “Loss Adjustment” provision which

provides that “[a]dditional insured interests will also be

included in loss payment as their interests may appear when

named as additional named insured, lender, mortgagee and/or loss

payee either on a Certificate of Insurance or other evidence of

insurance on file with the Company. . .”

      Against this backdrop, Novartis hired Skanska as the

general contractor to perform work on the construction site and


                                     2
         Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 3 of 12



Skanska in turn hired JCC as a subcontractor.           (SMF ¶ 4, 5).

During construction, a threaded cleanout plug at the project

allegedly failed and released water from the City of Cambridge

into the construction site, causing substantial damage.             (D.40,

Pl. Opp., 3).      The parties do not dispute that the loss occurred

during a period of insurance coverage, during construction, and

at an insured location.        (SMF ¶ 6, 7).

     Novartis submitted a claim for loss and Factory Mutual paid

on the claim.      Factory Mutual contends that the defendants

caused the loss and brought the present action against them as

subrogee of Novartis.       The complaint alleges negligence against

both defendants and breach of contract against Skanska.

III. LEGAL STANDARD

     Federal Rule of Civil Procedure 56 provides that a party

may move for summary judgment as to any claim, or part of a

claim.     Fed. R. Civ. P. 56(A).      The role of summary judgment is

“to pierce the pleadings and to assess the proof in order to see

whether there is a genuine need for trial.”           Johnson v. Gordon,

409 F.3d 12, 16–17 (1st Cir. 2005) (quoting Garside v. Osco

Drug, Inc., 895 F.2d 46, 50 (1st Cir. 1990)).           The burden is on

the moving party to show “that there is no genuine issue as to

any material fact and that the moving party is entitled to

judgment as a matter of law.”         Fed. R. Civ. P. 56(A).



                                       3
         Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 4 of 12



      A fact is material if it “might affect the outcome of the

suit under the governing law.”         Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).        A genuine issue of material fact

exists where the evidence with respect to the material fact in

dispute “is such that a reasonable jury could return a verdict

for the nonmoving party.”        Id.

      Once the moving party has satisfied its burden, the burden

shifts to the non-moving party to set forth specific facts

showing that there is a genuine, triable issue.            Celotex Corp.

v. Catrett, 477 U.S. 317, 324 (1986). The Court must view the

entire record in the light most favorable to the non-moving

party and indulge all reasonable inferences in that party's

favor.     Johnson, 409 F.3d at 17.        Summary judgment is

appropriate if, after viewing the record in the non-moving

party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law.         Id.

IV.   DISCUSSION

      Under Massachusetts law, 1 an insurer that has paid a claim

for a loss under an insurance contract has a right of

subrogation, that is, a right to stand in the shoes of the

insured and seek indemnification from third parties whose


1 The court presumes that Massachusetts law applies where the complaint
invokes the court’s diversity jurisdiction and the parties have not argued
otherwise. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).

                                       4
      Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 5 of 12



wrongdoing caused the loss.     See e.g., Liberty Mut. Ins. Co. v.

Nat’l Consol. Warehouses, Inc., 34 Mass. App. Ct. 293, 296

(1993).   However, the anti-subrogation doctrine provides that an

insurer has no right of subrogation against its own insured, and

thus may not seek indemnification against a third party if the

third party also happens to qualify as an insured under the

policy.   See Peterson v. Silva, 428 Mass. 751 (1999); HDI-

Gerling America Insurance Co. v. Navigators Insurance Co., 199

F. Supp. 3d 422 (D. Mass. 2016).

     In arguing that the anti-subrogation doctrine bars the

plaintiff’s suit here, the defendants do not argue that the

Policy actually names them as insureds.       Indeed, there is no

dispute that the Policy’s “Named Insured” provision explicitly

designates the term “Insured” to include only Novartis, a

Novartis subsidiary, or a Novartis owned or controlled

partnership or joint venture.      The defendants also do not argue

that they are insureds because they have been named on a

“Certificate of Insurance” as provided for by the Policy’s “Loss

Adjustment” provision.     There is no dispute that they have not.

     Rather, the defendants argue that they qualify as insureds

because the Policy’s “Property Damage” provision “also insures

the interest of contractors and subcontractors in insured

property during construction at an insured location. . . to the

extent of the Insured’s legal liability for insured physical

                                    5
      Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 6 of 12



loss or damage to such property,” “limited to the property for

which they have been hired to perform work.”        The defendants

contend that they satisfy these criteria because:         they are a

contractor or subcontractor; the Policy covered the construction

project on which they were working; and the loss occurred during

construction and at an insured location.

     As such, and tracking the language of the provision, the

defendants argue that they therefore are insureds “to the extent

of the insured’s legal liability for insured physical loss or

damage.”    With respect to this last phrase, the defendants

assume that the term “the insured’s” refers specifically to them

and that the phrase, in context, therefore means that the Policy

also insures the defendants’ interests (as contractors and

subcontractors) to the extent of “the defendants’” legal

liability for loss or damage.      The defendants reason that

because they face liability by virtue of the present suit, this

provision is meant to insure them to the extent they may be held

liable.    The court does not find the defendants’ argument

persuasive.

     To begin, it is not self-evident that the word “insured’s”

as used in the latter part of the provision at issue is meant to

refer to the “contractors or subcontractors” mentioned at the

outset of the sentence.     To be sure, the structure of the

sentence, which begins by speaking of insuring contractors and

                                    6
      Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 7 of 12



subcontractors’ interests and ends by noting the limits of such

coverage, arguably contributes to the defendants’ assumption.

In the absence of more, it would not be patently unreasonable to

read the sentence as purporting to insure the interests of

contractors and subcontractors to the extent of their legal

liability.

     But there is more here.      Notably, the defendants fail to

acknowledge that the provision at issue capitalizes the word

“insured” and the sentence in actuality reads that the Policy

insures the interests of contractors and subcontractors “to the

extent of the Insured’s legal liability.”        To this court, this

matters because the Policy unequivocally designates the

capitalized term “Insured” to refer only to Novartis or a

Novartis controlled entity.     With the addition of this simple

but important fact, it is clear to this court that the provision

is meant to convey that the Policy also insures the interests of

sub/contractors to the extent of Novartis’ legal liability, not

the defendants’ legal liability.        This clarification is legally

significant because Factory Mutual seeks to recover from the

defendants for their own negligence, not Novartis’.          The

Property Damage provision therefore provides no recourse to the

defendants to seek relief or coverage from Factory Mutual for

loss attributable to their own conduct.



                                    7
      Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 8 of 12



     The court’s interpretation of the phrase as providing

coverage to the defendants only to the extent of Novartis’

liability is further bolstered by the fact that the provision

refers to “contractors and subcontractors” in the plural but by

contrast refers only to the “Insured” in the singular.          If the

interpretation urged by the defendants were correct, one would

expect the sentence to be grammatically consistent and refer to

the extent of the Insureds’ legal liability.

     Moreover, reading the word “Insured’s” to refer to Novartis

would be consistent with Massachusetts decisions construing

“Named Insured” provisions as well as instances where a contract

used a capitalized word throughout to define a key term.          See,

e.g., Cohne v. Navigators Specialty Ins. Co., 361 F. Supp. 3d

132, 146 (D. Mass. 2019) (rejecting argument that party could

qualify as insured where not named in Named Insured provision);

Wells Real Estate Inv. Trust II, Inc. v. Chardon/Hato Rey

Partnership, S.E., 615 F.3d 45, 54 (1st Cir. 2010) (finding that

defined terms indicated by initial capitals should be accorded

the their special meaning); In re Blinds to go Share Purchase

Litigation, 443 F.3d 1, 7 (1st Cir. 2006)) (“Where the parties

to a contract take pains to define a key term specially, their

dealings under the contract are governed by that definition.”).

     Further, Novartis and Skanska’s own contractual dealings

strongly suggest that Novartis and the defendants intended for

                                    8
       Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 9 of 12



the defendants rather than Novartis to bear responsibility for

obtaining insurance coverage for the defendants’ work during the

project.    In particular, the initial form agreement between

Novartis and Skanska called for them to have an Owner Controlled

Insurance Program (OCIP) but the provision was amended to

instead call for a Contractor Controlled Insurance Program

(CCIP), with approximately $140,000 to be provided to Skanska to

fund the program. 2    (D.40, Ex. B, at 2).       While not dispositive,

the fact that the defendants were required to obtain their own

insurance certainly does not aid their argument that the Policy

was meant also to treat them as insureds.

      Further still, Novartis and Skanska amended their contract

to remove a provision which among other things had called for

Novartis and Skanska to “waive all rights against each other and

any of their Subcontractors, Sub subcontractors, agents and

employees. . .,” and put in its place language that waived the

right of subrogation only in favor of Novartis.           (“All such

policies shall include a waiver of subrogation rights against



2 An OCIP or CCIP program of insurance is put into place by the owner or

general contractor on a construction project. Instead of each contractor or
subcontractor providing its own insurance, the owner or general contractor
provides insurance for the project and requires that bidders exclude the cost
of such insurance from their bids. A typical wrap-up, CCIP or OCIP program
includes general and excess liability insurance, workers' compensation
insurance, and builder's risk insurance. 57 Mass. Prac., Mass. Construction
Law § 8:14, Typical policies—OCIP, CCIP or wrap-up coverage.




                                      9
     Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 10 of 12



Owner and any additional insureds by the insurer.”).         (D.40, Ex.

1 at 85, 94).   Consequently, Novartis did not waive any rights

as against the defendants.     By contrast, had that original

sentence been present in the final contract between Novartis and

Skanska, Factory Mutual likely would have been barred from

bringing this suit.    See e.g., Haemonetics Corp. v. Brophy &

Phillips Co., 23 Mass. App. Ct. 254, 501 N.E.2d 524 (1986)

(affirming summary judgment for defendants in subrogation suit

by insurer of construction site owner against general contractor

and subcontractor because of subrogation waiver clause).

     Finally, Novartis and Skanska’s contract contains a

provision clarifying that “[a]ll insurance required of the

[c]ontractor or any of its [s]ubcontractors...will have no

recourse to any insurance program carried by the [owner],”

further undermining the notion that the defendants were to enjoy

coverage under Factory Mutual’s policy.       (D.40, Ex. 1 at 94).

     In sum, neither the Policy nor the record as a whole

supports the assertion that the Policy’s “Property Damage”

provision makes the defendants insureds in addition to Novartis.

Accordingly, there is no basis to find the anti-subrogation

doctrine applicable, and no basis therefore to bar the

plaintiff’s claims from going forward.

     To be sure, the defendants note that at least one other

court has contrarily found that a somewhat similarly worded

                                   10
      Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 11 of 12



provision in a policy issued by Factory Mutual did make a

subcontractor an insured for purposes of invoking the anti-

subrogation doctrine.      See Factory Mutual Insurance Company v.

Peri Formworks Systems, Inc., 223 F. Supp. 3d 1133, 1141 (D. Or.

2016).   Peri Formworks is readily distinguishable on the facts,

however.    Among other things, the subcontractor there had been

issued a Certificate of Insurance, which on its own was

sufficient to make the subcontractor an insured under Factory

Mutual’s policy.     Moreover, the subcontractor was enrolled in an

Owner rather than Contractor Controlled Insurance Plan and the

Property Damage provision explicitly “insure[d] the interest of

contractors and subcontractors that are enrolled in the [owner]

sponsored Owner Controlled Insurance Program (OCIP)....”             Peri

Formworks, 223 F. Supp. 3d at 1139.         As noted above, the

defendants have no such facts in their favor here. 3


3 Although the instructive value of Peri Formworks is tempered by the noted
distinctions, it bears remarking that the court there, like this court,
labored to make meaningful sense of the Property Damage provision’s
phraseology deigning to insure a sub/contractor’s interests to the extent of
the insured’s legal liability for loss. What exactly does that phrase mean
in practical terms? The court in Oregon reasoned that “[t]his text would be
rendered meaningless under [the] interpretation that the property is only
insured to the extent of [the owner’s] legal liability because that is not
insuring the contractors' and subcontractors' interest; it is insuring only
[the owner’s] interest.” Peri Formworks, 223 F. Supp. 3d at 1141. In the
present case, Factory Mutual posited at least one plausible response at the
hearing on the defendants’ motion, offering that the interest of contractors
and subcontractors in insured property during construction at an insured
location could refer to the interest the builders may have in their own tools
and equipment used at the construction site. Under this scenario, then,
Factory Mutual might be bound to cover loss for such equipment if the loss
was caused by the owner. It is not necessary for the court to pass on this
offered interpretation where the defendants here argue more broadly that the
Property Damage provision makes them insureds for their own negligence as
well as for loss and damage to the property itself. It is left to Factory

                                     11
      Case 1:18-cv-11700-DLC Document 56 Filed 06/01/20 Page 12 of 12



V.    CONCLUSION

      For the foregoing reasons, the Defendants’ Motion for Summary

Judgment (D.37) is DENIED.




                                          /s/ Donald L. Cabell
                                          DONALD L. CABELL, U.S.M.J.

DATED:   June 1, 2020




Mutual to consider whether this provision might benefit from greater clarity
going forward.

                                     12
